Opinion by
Judge Lindsay:
Philpot purchased from Beauchamp long before Skaggs. He held a bond for title, and assumed the right to enter upon and occupy at least a portion of the land in controversy immediately after his purchase.
The land adjoined other land claimed by him, and upon which he resided. By operation of law his possession was extended so as to embrace the land bought from Beauchamp. The testimony conduces very strongly to show that Skaggs knew before he purchased that Philpot was setting up claim to the land. He had such notice as would have put a reasonably prudent man upon inquiry.
His claim must therefore yield to that of Philpot. This is not a proceeding to quiet title, but an action to perfect title and acquire possession.
Judgment affirmed.